[NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1067

                        UNITED STATES,

                          Appellee,

                              v.

                       LUIS A. RIVERA,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]

                            Before

                    Selya, Circuit Judge,
              Campbell, Senior Circuit Judge,
                 and Lipez, Circuit Judge.

   Allan M. Tow on brief for appellant.
   Margaret E. Curran, United States Attorney, Donald C. Lockhart
and Gerard B. Sullivan, Assistant United States Attorneys, on brief
for appellees.

February 2, 2000

          Per Curiam.   After a thorough review of the record
and of the parties' submissions, we affirm.  We find no error
in the lower court's conclusion that police did not exceed the
scope of the search warrant by looking through a bag found in
appellant's car or in the glove compartment.  "A warrant to
search a vehicle . . . support[s] a search of every part of the
vehicle that might contain the object of the search."  United
States v. Ross, 456 U.S. 798, 821 (1982).  Once an officer
conducting a search in a lawful manner discovers evidence in
plain view providing probable cause of a crime, that evidence
may be seized.  United States v. Robles, 45 F.3d 1, 6 (1st Cir.
1995).  This court lacks jurisdiction to consider appellant's
challenge to his sentence.  United States v. Rosario-Peralta,
 F.3d , 1999 WL 1215238 (1st Cir. 1999).
          Affirmed.  1st Cir. Loc. R. 27(c).